Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 1 of 13




           EXHIBIT 3
                     Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 2 of 13
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________  DistrictofofNew
                                                         Southern District      __________
                                                                                   York

         In re Application of Benjamin Steinmetz                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                   Vale Americas Inc.

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
The custodian of records for the documents requested in Schedule A attached hereto.


 Place: Kobre & Kim LLP                                                                Date and Time:
           800 Third Avenue
           New York, New York 10022                                                       To be determined

          The deposition will be recorded by this method:

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Schedule A hereto.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                                Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Benjamin
Steinmetz                                                               , who issues or requests this subpoena, are:
Josef M. Klazen, Kobre & Kim LLP, 800 Third Ave., New York, NY 10022, jef.klazen@kobrekim.com, (212) 488-1200

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 3 of 13
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 4 of 13

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 5 of 13



                                SCHEDULE A TO SUBPOENA

       PLEASE TAKE NOTICE that pursuant to the attached Subpoena and Federal Rules of

Civil Procedure 30 and 45, Vale Americas Inc. is required to produce and permit inspection of the

following documents and to appear at the time, date, and place set forth in the attached Subpoena

to testify about the following matters:

I.     DEFINITIONS

       1.      “All” or “any” means each and every.

       2.      “And” as well as “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of these discovery requests any information that might

otherwise be construed to be outside their scope.

       3.      “Vale” means all Vale entities and affiliated entities, including but not limited to

Vale S.A. and Vale Americas Inc.

       4.      “BSGR” means BSG Resources Limited.

       5.      “Rio Tinto” means all Rio Tinto entities and affiliated entities, including but not

limited to Rio Tinto plc and Rio Tinto Limited.

       6.      “BHP” means all BHP entities and affiliated entities, including but not limited to

BHP Group Limited and BHP Group plc;

       7.      “Simandou” means the Simandou Mountain range in the southeastern region of

Guinea.

       8.      “Simandou Blocks 1 and/or 2” means the northern half of the Simandou Mountain

range in the Nzerekoré region of southeastern Guinea which Rio Tinto was ordered to relinquish

in December 2008.




                                                  1
        Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 6 of 13



       9.       “Blocks 1 and/or 2 Permit” means the prospecting permit granted to BSGR by the

Republic of Guinea over Simandou Blocks 1 and 2, granted on December 9, 2008 giving rise to

(i) an exclusive right to prospect the region for iron ore and; (ii) a right to develop and operate the

area (by way of operating permit or mining concession) upon completion of a feasibility study.

       10.      “Mining Rights” means mining rights in the Simandou Mountain range.

       11.      “Zogota Mining Concession” means the iron ore mining concession granted by the

Republic of Guinea to BSGR in March 19, 2010, covering an area of 1,024 kilometers near the

village of Zogota, in Guinea.

       12.      “Rio Tinto’s Concession” means the iron ore mining concession granted by the

Republic of Guinea to Rio Tinto on March 30, 2006 covering Blocks 1, 2, 3, and 4 of Simandou.

       13.      “VBG” means Vale BSGR (Guinea) Limited, Vale S.A. and BSG Resources

Limited’s joint venture in Guinea.

       14.      “Concerning” means relating to, referring to, describing, evidencing or

constituting.

       15.      “Document” or “documents” means any and all handwritten, typewritten, printed

or otherwise recorded matter of whatever character, or graphic material (however produced or

reproduced), tapes or other voice recordings, and all other tangible objects including but not

limited to booklets, procedures, pamphlets, circulars, notices, periodicals, papers, contracts,

agreements, checks, bills, invoices, photographs, agendas, receipts, minutes, memoranda, written

instructions, letters, expense accounts, messages, appraisals, analyses, reports, plans, evaluations,

financial calculations and representations, diary entries, time sheets, calendars, telephone logs,

visitor logs, telephone message slips, correspondence, communications, e-mails, telegrams, press

releases, advertisements, notes, handwritten notes, transcripts, surveys, working papers, drawings,



                                                  2
        Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 7 of 13



schedules, tabulations and projections, studies, graphs, charts, films, videotapes, microfiche,

printouts, all other data whether recorded by electronic or any other means, including drafts of any

of the foregoing and any other data in your possession, custody, or control and including all items

that are in storage anywhere, of any source of authorship.

       The definition of “document” also includes information stored in or retrievable from

equipment or media that includes, but is not limited to, desktop PCs or workstations, PCs,

workstations, minicomputers, or mainframes used as file servers, application servers, or electronic

mail servers, other minicomputers and mainframes, laptop, notebook and other portable

computers, whether assigned to individuals or in pools available for shared use, home computers,

backup disks and tapes, archival disks and tapes, and other forms of off-line storage, whether stored

on-site with the computers used to generate them or off-site in another computer facility or by a

third party, electronic mail messages, even if available only on backup or archive disks or tapes.

If a document was prepared in several copies or if additional copies were thereafter made, and if

any such copies were not identical or are no longer identical by reason of subsequent notation or

modification of any kind whatsoever, including, without limitation, notations on the front or back

of any of the pages thereof, then each such non-identical copy is a separate document and must be

produced.

       16.     The word “person” or “persons” means all individuals and entities including, but

not limited to, natural persons, trusts and estates, legal or investment advisors, auditors, directors,

employees, trustees, fiduciaries, representatives, delegates, consultants, attorneys, agents,

functionaries, or otherwise affiliated individuals, whether serving full-time or part-time, whether

paid or unpaid, whether regular or alternate, including any individuals having possession, custody,

or control of documents or information relating to the present application.



                                                  3
        Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 8 of 13



       17.     The terms “You” and “Your” mean Vale Americas Inc., including any and all

present and former employees, officers, directors, agents, representatives, attorneys, assignees,

consultants, or successors of Vale Americas Inc., any U.S.-based affiliate over which You exercise

custody or control of its documents, and any other person acting or purporting to act on Vale

Americas Inc.’s behalf.

II.    INSTRUCTIONS

       1.      The present tense shall be construed to include the past tense and the past tense

shall be construed to include the present tense as necessary to bring within the scope of these

requests any documents or information that might otherwise be construed to be outside their scope.

       2.      The singular shall be construed to include the plural and the plural shall be

construed to include the singular as necessary to bring within the scope of these requests any

documents or information that might otherwise be construed to be outside their scope.

       3.      If you are unable to respond fully to a request, respond to the fullest extent possible

and specify the reasons for your inability to respond in full.

       4.      If you withhold any documents on grounds of a claim of attorney-client privilege,

the attorney work product doctrine, or any other privilege or protection, identify each such

document and, with respect to each such document, state the specific basis for the claim of

privilege or protection and provide the following information:

       (a)     The subject matter of the document;

       (b)     The title, heading, or caption of the document, if any;

       (c)     The identifying number, letter, or combination thereof, if any, and the

               significance or meaning of such number, letter, or combination thereof;




                                                  4
        Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 9 of 13



       (d)     The date appearing on the document or, if no date appears thereon, the date or

               approximate date on which the document was prepared;

       (e)     The general nature or description of the document (i.e., whether it is a letter,

               memorandum, minutes of a meeting, etc.) and the number of pages in the

               document;

       (f)     The identity of the person who signed the document and, if it was not signed, the

               identity of each person who prepared it;

       (g)     The identity of each person to whom the document was addressed and the identity

               of each person to whom a copy or blind copy thereof was sent; and

       (h)     The identity of each person who has custody of any copy or version of the

               document.

       5.      “Identify” or provide the “identity,” with respect to a document, means to state:

       (a)     The date and nature of the document (i.e., whether it is a letter, memorandum,

               minutes of a meeting, etc.);

       (b)     The title, subject, or heading of the document;

       (c)     The identity of each author, addressee(s), copy addressee(s), blind copy

               addressee(s), and every natural person or entity to whom the document was

               disclosed;

       (d)     A description of the document’s subject matter; and

       (e)     The production number or other identification number of the document, if any.

       6.      These requests for production of documents require you to produce all responsive

documents in your possession, custody, or control from all files that contain responsive documents,

wherever located. Without limitation, these requests for production require you to produce



                                                 5
         Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 10 of 13



documents subject to your control even though located in the files of other persons, such as your

agents, representatives, employees, and attorneys, including in other offices located outside of

New York.

         7.     These document requests are not limited as to time, except as expressly set forth

below.

         8.     Any electronic information should be produced in searchable format.

         9.     In responding to these requests:

         (a)    If a document was, but no longer is, in your possession, custody, or control, state:

                i.     how the document was disposed of;

                ii.    the name, current address, and telephone number of the natural person or

                       the entity who currently has possession, custody, or control of the

                       document;

                iii.   the date of disposition; and

                iv.    the name, current address, and telephone number for each natural person

                       or the entity who authorized said disposition or who had knowledge of

                       said disposition.

         (b)    If documents cannot be located, describe with particularity the efforts made to

                locate the documents and the specific reason for their disappearance or

                unavailability.

III.     DOCUMENTS TO BE PRODUCED

         This subpoena requires production of all documents from January 1, 2006 until the present,

unless stated otherwise, in the possession, custody or control of You or of any of your agents found

in the Southern District of New York falling under the following categories:



                                                   6
Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 11 of 13



1.    All documents and communications concerning Vale’s activities in Guinea from
      June 1, 2005 until December 31, 2014.

2.    All documents and communications concerning BSGR and/or Benjamin Steinmetz.

3.    All documents and communications concerning investigations into BSGR and/or
      Benjamin Steinmetz, including but not limited to any investigations into BSGR’s
      acquisition of Mining Rights in Simandou.

4.    All documents and communications concerning meetings between Rio Tinto, Vale,
      and/or BHP at which BSGR and/or Benjamin Steinmetz were discussed, including,
      but not limited to, the dinner held in September of 2011 at George Soros’ residence
      in New York.

5.    All documents and communications concerning the award of exploration rights in
      Simandou North and/or South to BGSR.

6.    All documents and communications concerning BSGR’s or Benjamin Steinmetz’s
      alleged role in the decision to cancel Rio Tinto’s Concession and/or to enforce a
      retrocession of Simandou Blocks 1 and/or 2.

7.    All documents and communications concerning the award of exploration rights in
      Simandou Blocks 1 and/or 2 to BGSR.

8.    All documents and communications concerning the award of the Zogota Mining
      Concession to BGSR.

9.    All documents and communications concerning Simandou.

10.   All documents and communications concerning Jose Carlos Martins, Alex
      Monteiro, and/or Denis Thirouin.

11.   All documents and communications concerning suspicions of BSGR and/or
      Benjamin Steinmetz’s wrongdoings in Guinea.

12.   All documents and communications concerning Vale’s board in relation to
      Simandou.

13.   All documents and communications concerning Vale’s committees, including but
      not limited to the Strategic Committee, the Finance Committee, and/or the
      Governance and Sustainability Committee, in relation to Simandou.

14.   All documents and communications concerning any third party’s belief and/or
      knowledge that BSGR procured the Mining Rights improperly, including but not
      limited to Rio Tinto and/or BHP’s beliefs.




                                       7
       Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 12 of 13



       15.     All documents and communications concerning any third party’s discussions with
               Vale regarding BSGR’s alleged improper procurement of the Mining Rights,
               including but not limited to Rio Tinto and/or BHP.

       16.     All documents and communications concerning a potential deal between Vale and
               BSGR in Simandou.

       17.     All documents and communications concerning Vale’s due diligence related to
               VBG.

       18.     All documents and communications concerning Vale’s risk assessments related to
               VBG.

       19.     All documents and communications concerning Vale’s approval of VBG.

       20.     All documents and communications concerning Vale’s decision to exit VBG.

       21.     All documents and communications concerning Vale’s potential award of the
               Mining Rights after the approval of VBG.

       22.     All documents and communications concerning the reattribution of the cancelled
               Mining Rights of VBG.

       23.     All documents and communications concerning Vale’s document destruction
               policy or policies.

       24.     All documents and communications concerning the destruction of documents of
               Vale executives including but not limited to Roger Agnelli, Fabio Barbosa, Eduardo
               Ledsham, Jose Andre de Castro Alves, Keith Martins, Marco Monteiro, and/or Paul
               Antaki.

IV.    TOPICS FOR TESTIMONY

       Pursuant to Federal Rule of Civil Procedure 30(b)(6), you must designate and produce for

examination on behalf of Vale Americas Inc. the persons who are most knowledgeable about the

facts relating to the following subject matters:

       1.      Vale’s activities in Guinea from June 1, 2005 until December 31, 2014.

       2.      BSGR and/or Benjamin Steinmetz.

       3.      Investigations into BSGR and/or Benjamin Steinmetz.

       4.      Meetings between Rio Tinto, Vale, and/or BHP at which BSGR and/or Benjamin
               Steinmetz were discussed, including the dinner held in September of 2011 at
               George Soros’ residence in New York.

                                                   8
Case 1:20-mc-00212-AJN Document 5-3 Filed 05/21/20 Page 13 of 13



5.    The award of exploration rights in Simandou North and/or South to BGSR.

6.    BSGR’s and/or Benjamin Steinmetz’s alleged role in the decision to cancel Rio
      Tinto’s Concession and/or enforce a retrocession of Simandou Blocks 1 and/or 2.

7.    The award of exploration rights in Simandou Blocks 1 and/or 2 to BGSR.

8.    The award of the Zogota Mining Concession to BSGR.

9.    BSGR’s acquisition of Mining Rights in Guinea.

10.   Suspicions of BSGR and/or Benjamin Steinmetz’s wrongdoings in Guinea.

11.   Any third party’s belief and/or knowledge that BSGR procured the Mining Rights
      improperly.

12.   Any third party’s discussions with Vale regarding BSGR’s alleged improper
      procurement of the Mining Rights.

13.   Potential deals between Vale and BSGR in Simandou.

14.   Vale’s due diligence related to VBG.

15.   Vale’s risk assessments related to VBG.

16.   Vale’s decision to enter into a joint venture with BSGR.

17.   Jose Carlos Martins, Alex Monteiro, and/or Denis Thirouin.

18.   Vale’s approval of VBG.

19.   Vale’s decision to exit VBG.

20.   Vale’s potential award of the Mining Rights after the approval of VBG.

21.   The reattribution of the cancelled Mining Rights of VBG.

22.   Vale’s document destruction policies.

23.   The destruction of documents of Vale executives including, but not limited to,
      Roger Agnelli, Fabio Barbosa, Eduardo Ledsham, Jose Andre de Castro Alves,
      Keith Martins, Marco Monteiro, and/or Paul Antaki.




                                       9
